                                                  THE MARKS LAW FIRM, P.C.
                                                                                                               USDC SDNY
                                                                                                               DOCUMENT
                                                              November 19, 2019
                                                                                                               ELECTRONICALLY FILED
                                                                                                               DOC #:
              Filed via ECF
                                                                                                               DATE FILED: 11/20/2019
              Hon. Gregory H. Woods
              United States District Judge                                                     MEMORANDUM ENDORSED
              United States Courthouse
              500 Pearl Street, Courtroom 12C
              New York, New York 10007


                       RE:       Genise N. Forbes v. Ambassad of Lenox New York, Inc d/b/a Lenox Saphire et al
                                 Index: 1:19-cv-05760-GHW


                                                    REQUEST FOR ADJOURNMENT


              Dear Judge Woods,

                     Plaintiff respectfully requests an adjournment of the initial conference currently
              scheduled for November 22, 2019.

                     As of today, Defendants have not contacted Plaintiffs, appeared, answered or otherwise
              moved. Therefore, Plaintiff requests an additional thirty (30) days to make additional attempts to
              contact Defendants. If Defendants do not appear, answer or otherwise move in the next thirty
              days, Plaintiff will move for Default. This is the second request of its kind.

                       We thank you and the Court for its time and consideration on this matter.

                                                                                          Regards,

                                                                                       The Marks Law Firm, P.C.




                                                                                 By:
                                                                                             Bradly G. Marks
Plaintiff’s request to adjourn the initial pretrial conference is granted. The initial pretrial conference scheduled for November 22, 2019 is adjourned to
January 2, 2020 at 3:30 p.m. The joint status letter and proposed case management plan described in the Court’s August 27, 2019 order, Dkt. No. 7,
are due no later than December 26, 2019. Alternatively, if Plaintiff chooses to move for default, Plaintiff must do so by December 26, 2019. Plaintiff
is directed to serve a copy of this order on all Defendants in this action and to retain proof of service.

The Clerk of Court is directed to terminate the motion pending at Dkt. No. 12.


SO ORDERED.
Dated: November 20, 2019
New York, New York                                                                        _____________________________________
                                                                                                  GREGORY H. WOODS
                                                                                                 United States District Judge
